DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 11/11/2021 has been considered and accepted by the examiner. The foreign patent documents can be found in the parent application number 17/014,969.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Kim (U.S. Pub. No. 2018/0293939) teaches a display 100 having pixels PXL and first switch M2 and a second switch M3’ that are different type of switches. Kim teaches a first gate driver 110 and a second gate driver 120 and a scanning line S1i is applied to the gate terminal of the first switching element M2 and a second gate driver 120 having a scanning line S2i applied to the gate terminal of the second switching element M3’ as can be seen in Fig. 9. The display apparatus is operable on a low frequency driving mode wherein second driving frequency is considered the low frequency driving mode and a writing frame T1 wherein during the period T1 the fata signals are being applied to the display panel wherein the period is the writing frame. Kim also teaches a time period T2, wherein during period T2, the data signals are maintaining a constant voltage of Vref, therefore this period is the holding frame. Kim does not teach at least one of the gate power voltages used to generate the first gate signal, the second gate signal, and the emission signal has a first voltage level in the writing frame in the low frequency driving mode and a second voltage level that is different from the first voltage level in the holding frame of the low frequency driving mode, both of the first voltage level and the second voltage level corresponding to a same gate state selected from a gate high state and a gate low state. 

Lee (U.S. Pub. No. 2017/0098413) teaches a pixel structure of an organic light emitting diode display wherein the display has a driving transistor and a switching transistor connected to the first scan line. The pixel circuit includes an off-time transistor ST3 that is connected to a second scan line. Lee does not teach at least one of the gate power voltages used to generate the first gate signal, the second gate signal, and the emission signal has a first voltage level in the writing frame in the low frequency driving mode and a second voltage level that is different from the first voltage level in the holding frame of the low frequency driving mode, both of the first voltage level and the second voltage level corresponding to a same gate state selected from a gate high state and a gate low state. 

An (U.S. Pub. No. 2017/0092191) teaches a pixel and an organic light emitting display device having a pixel structure including a driving transistor and having two switching transistors wherein one transistor is connected to the source of transistor T1 and the other switching transistor is connected to the gate of transistor T1. An has a different pixel structure than the prior art reference of Lee mentioned above and does not teach at least one of the gate power voltages used to generate the first gate signal, the second gate signal, and the emission signal has a first voltage level in the writing frame in the low frequency driving mode and a second voltage level that is different from the first voltage level in the holding frame of the low frequency driving mode, both of the first voltage level and the second voltage level corresponding to a same gate state selected from a gate high state and a gate low state. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won (U.S. Pub. No. 2011/0038220) teaches a sense amplifier having first and second high and low voltage generators.
 Na (U.S. Pub. No. 2017/0018234) teaches a display apparatus having first frequency and second frequency selection units.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691